Per Curiam.
The record in this ease is in a very unsatisfactory condition, due to the fact that the fourteenth finding of fact and the conclusion of law based thereon, as to the lien of the defendant George V. Zourides, are without any evidence to support them. There is no proof that the answer of said Zourides was served upon the defendant owner, and if the reliance for support for said finding and conclusion is to be placed upon the concession made by the attorney for said defendant owner upon the trial it is not sufficiently broad to cover any claim except that of the plaintiff. The judgment appealed from should, therefore, be affirmed, with costs, but said finding and conclusion are reversed. Present — Dowling, P. J., Merrell, Finch, McAvoy and Sherman, JJ. Judgment affirmed, with costs.